MEMORANDUM **
Carlos Horacio Zamora appeals his guilty-plea conviction and 97-month sentence for conspiracy to possession with intent to distribute methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Zamora has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Zamora has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.